Citation Nr: 0708061	
Decision Date: 03/17/07    Archive Date: 04/09/07

DOCKET NO.  03-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (lupus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on duty from September 1971 to May 1975 
and from August 1975 to July 1978, plus additional periods of 
active duty training (ACDUTRA) through February 1999.

This claim is on appeal from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in April 2006 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Lupus was not shown during the appellant's period of 
ACDUTRA. 

2.  At the time the appellant was diagnosed with lupus, she 
was not on active duty or ACDUTRA.

3.  The evidence does not establish a nexus between an 
incident of allergic dermatitis during ACDUTRA and the 
current diagnosis of lupus.

4.  Lupus was not manifest during active service and is not 
attributable to service.


CONCLUSION OF LAW

Lupus is not shown to have been incurred in or aggravated by 
the appellant's period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2002); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) ("an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

In this case, the appellant does not allege that any incident 
of her active duty is related to her current diagnosis of 
lupus; rather she contends that the disorder is associated 
with an incident during her period of ACDUTRA in 1988.  There 
is no indication that lupus was manifest during active 
service or within one year of separation from 90 days of 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Thus, service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA.  

The Board notes that the appellant did serve during a time of 
war and but she does not allege that lupus began in combat, 
and, therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy, 
is not for application. 

The appellant has asserted that an episode of allergic 
contact dermatitis in 1988 while on ACDUTRA ultimately lead 
to a diagnosis of lupus in early 1998.  Service medical 
records reflect that she was treated in June 1988 for what 
was described as an "extensive allergic reaction to unknown 
material/chemical on web gear."  Essentially, she was found 
to be allergic to the chin strap of a Kevlar helmet.  The 
reaction caused blister-like sores and swelling.  The sores 
broke open and seeped fluid.  The diagnosis was allergic 
dermatitis.  She was on a period of ACDUTRA at the time.

In an April 1989 Medical Statement from Allergy-Immunology 
Service, the reporting physician noted that the appellant was 
first evaluated in June 1988 for a skin reaction on her face 
developed after contact with the chin strap of a Kevlar 
helmet while she was on duty with the Army Reserves.  During 
the episodes, she developed generalized urticaria which 
required treatment in the emergency room.  Subsequently, she 
had had recurrent episodes of urticaria in addition to eyelid 
swelling.  He noted that the etiology of the symptoms was 
unknown but reported that substantial doses of antihistamine 
medication had been used regularly to attenuate her symptoms.  

The reporting physician also related that the appellant had 
experienced a significant recurrence of the lid swelling in 
March 1989 and was evaluated at the Ophthalmology Clinic and 
had been under his care since that time.  It was recommended 
that she continue regular use of antihistamines and other 
medications.  

A service neurologist's statement dated in October 1989 
indicated that the appellant's symptoms related to the rash 
also included headaches, which had been in remission until 
September 1989.  The headaches were associated with mild 
right periorbital swelling.  It was recommended that she 
continue to use Benadryl and Tylenol.  

The evidence reflects that the appellant was diagnosed with 
Sjogren's Syndrome in 1990 or 1991.  She was subsequently 
diagnosed with fibromyalgia and Raynaud's syndrome.  In a 
June 1992 flight status examination, the clinical assessment 
of the appellant's skin was normal and there was no notation 
regarding the previous allergic reaction.  In a Report of 
Medical History, she related that she was on no medications.  
Similarly, a January 1993 service examination was normal with 
respect to her skin.

In early 1998, the appellant was diagnosed with lupus.  
Clinical records note on-going treatment for lupus.  In 
October 1999, she filed the current claim.  

Although service records clearly report the appellant's rash 
in 1988 and subsequent treatment, the evidence does not 
reflect a diagnosis of lupus.  Therefore, lupus was not shown 
during her period of ACDUTRA in June 1988.  Moreover, at the 
time of diagnosis in 1998, the appellant was not on active 
duty or ACDUTRA.  Rather, she contends that a medical nexus 
exists between the incident of allergic dermatitis in June 
1988 and the development of lupus in 1998.

In a December 2002 VA examination, the appellant reported 
that she developed a rash, facial swelling, headaches, and 
fatigue in 1989 when she came into contact with silver on a 
helmet strap.  She indicated that she was given different 
steroids but it took a year for the problem to be resolved, 
except that the fatigue was persistent.  Then she developed 
dry eyes and mouth and was diagnosed with Sjogren's disease.  
After that, she developed fever and chills and was diagnosed 
with Raynaud's disease and was eventually diagnosed with 
lupus in 1992 (this date is in conflict with contemporaneous 
records).  

After a physical examination, the diagnoses included lupus, 
fatigue secondary to lupus, and Sjogren's syndrome.  However, 
the examiner rendered no opinion on a causal relationship 
between allergic dermatitis in 1988 and the currently-
diagnosed lupus.

In April 2006 the Board remanded the claim for a medical 
opinion regarding a relationship, if any, between the episode 
of dermatitis during the period of ACDUTRA and her current 
diagnosis of lupus.  After a review of the claims file, an 
interview with the appellant, and a physical examination, the 
examiner diagnosed:

1.  History of systemic lupus 
erythematosus, primarily manifests as 
arthralgias, Sjogren syndrome, and 
Raynaud phenomenon.  To date, there has 
been no specific rash related to systemic 
lupus erythematosus.  Specifically, there 
has been no erythematous macules, discoid 
skin lesions, or cutaneous vasculitis, 
which would be related to lupus.  
Although the veteran has had Raynaud 
phenomenon for several years, currently 
there are no skin lesions at the tips of 
the fingers, related to this component of 
her disorder.

2.  The rash that was described in the 
veteran's medical record is that of 
urticarial rash, specifically related to 
contact of the helmet's strap, as 
described by the veteran, as well as by 
the medical record from 1988.  This type 
of rash does not have a known 
relationship to systemic lupus 
erythematosus.  Therefore, it is the 
examiner's opinion that it is less likely 
than not that the rash, which occurred in 
June 1988, would be related to the 
veteran's diagnosis of lupus 
erythematosus, which was established in 
1998. 

In assigning high probative value to this report, the Board 
notes that the VA examiner who conducted the examination 
reviewed the appellant's claims file before determining that 
the contact dermatitis was not related to her current 
diagnosis of lupus.  Moreover, the examiner emphasized the 
absence of a specific rash consistent with a diagnosis of 
lupus, such as erythematous macules, discoid skin lesions, or 
cutaneous vasculitis.  

The Board places great probative value on the examiner's 
opinion as it was based on a review of the claims file and 
supported by sound rationale.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches . . . as is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators . . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the examiner reviewed the claims 
file, including the appellant's assertions that there was a 
relationship between the 1988 incident of contact dermatitis 
and diagnosis of lupus.  

It is also apparent from the record that the appellant had an 
opportunity to report her past medical history to the 
examiner during the course of the examination.  There is no 
indication that the VA examiner was not fully aware of the 
appellant's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

The Board has also considered the appellant's statements in 
support of her claim, with the understanding that she has a 
medical background as a Registered Nurse.  However, the 
evidence does not reflect that rheumatology is or was the 
appellant's area of expertise.  In fact, she has reported 
that she worked as an OB/GYN nurse.  Where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the appellant possesses the specialized medical 
training and expertise necessary to render an opinion 
concerning the cause of a rheumatology disorder, her 
statements are of less probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  

In sum, the service medical records contemporaneous with the 
period of ACDUTRA do not reflect a diagnosis of lupus.  Lupus 
was diagnosed several years after the allergic dermatitis 
incident in June 1988 and during a time when the appellant 
was not on active duty or ACDUTRA.  Moreover, the evidence 
affirmatively rejects the appellant's contention of a nexus 
between her current diagnosis of lupus and the June 1988 
incident of allergic dermatitis.  Thus, the claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in November 2002 and April 2006.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the appellant 
in February 2004, April 2005, and November 2006.  The 
appellant has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices. 

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the appellant's service 
medical records, particularly those dealing with the June 
1988 incident, and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in May 2006.  The 
available medical evidence is sufficient for an adequate 
determination.  

In addition to the appellant receiving notification of what 
type of information and evidence she needed to substantiate 
her claim for service connection, she was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date by correspondence dated 
in April 2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

Service connection for systemic lupus erythematosus  is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


